Citation Nr: 0217657	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that the appellant did not 
have active wartime service for purposes of eligibility to 
nonservice-connected pension.


FINDINGS OF FACT

1.  The appellant does not have active military service.

2.  The appellant is not a veteran.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101(2), 1521(a) and (j), (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the VA Secretary, that is 
necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the claimant with notice of 
the provisions of the VCAA in a Statement of the Case dated 
in August 2002, in which the revised regulation, 38 C.F.R. 
§ 3.159, addressing VA's assistance in developing claims was 
discussed.  The claimant was provided with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The claimant has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The claimant has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

The appellant filed a claim for VA nonservice-connected 
pension in March 2001.  The claim was denied by the RO in 
August 2001 because he did not have veteran status (See 
Statement of the Case dated August 5, 2002).  The appellant 
contends, in essence, that the RO erred in denying VA 
pension benefits because his induction into the Army of the 
United States in 1944 should be characterized as active 
service during the period of war recognized by VA 
regulations as "World War II" (See 38 C.F.R. § 3.2) and that 
as such, it is sufficient to show his status as a veteran 
for purposes of establishing basic eligibility for 
nonservice-connected pension benefits.

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.  Eligibility for VA pension benefits 
generally requires an initial showing that the claimant is a 
veteran who served on active duty for at least 90 days 
during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 
3.2, 3.314 (2002).  VA determination of whether a claimant's 
service meets these threshold requirements usually is 
dependent upon service department records verifying the 
character of a claimant's service.  See 38 C.F.R. § 3.203 
(2002); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A 
claim by a claimant whose service department records fail to 
show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

As proof of his service, the appellant submitted a copy of 
his military discharge certificate showing that he was 
honorably discharged from the enlisted reserve corps of the 
Army of the United States in November 1944.  Accompanying 
this certificate was his official enlisted record which 
shows that he was inducted in February 1944 into the 
enlisted reserve corps for purposes of training but was 
thereafter honorably discharged in November 1944 by reason 
of termination of his training program.  The enlisted record 
shows with specificity that the appellant did not serve on 
active duty and that he had no recognized active service 
between the time from when he was inducted into the Army 
enlisted reserve corps to when he was discharged.

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only 
where the veteran has the requisite active wartime service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2001).  A 
veteran is defined as a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d) (2001).  A veteran meets the service 
requirements of that section if he served in active 
military, naval or air service under one of the following 
conditions: (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  World War II is 
a period of war. 38 U.S.C.A. § 101(11) (West 1991 & Supp. 
2001).

The appellant's membership in the Army enlisted reserve 
corps for the period from February 1944 to November 1944 is 
not active military service as recognized by the laws and 
regulations.  Though this membership was during a period of 
war, the appellant's enlisted record states very clearly 
that his membership in the enlisted reserve corps did not 
include any period of active duty.  Therefore, the appellant 
cannot be regarded as a veteran for purposes of establishing 
basic eligibility to nonservice-connected pension benefits.  
In consideration of the foregoing, we find that the 
appellant does not meet the threshold requirements for 
eligibility for VA pension benefits.  Therefore, his claim 
for entitlement to nonservice-connected disability pension 
benefits lacks legal merit and his claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

